IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0991
                               Filed August 16, 2017


IN THE INTEREST OF W.J.,
Minor Child,

G.J., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



       The mother appeals from an order terminating her parental rights pursuant

to Iowa Code chapter 232 (2016). AFFIRMED.



       Ryan R. Gravett of Oliver Gravett Law Firm, Windsor Heights, for

appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Kimberly S. Ayotte of Youth Law Center, Des Moines, guardian ad litem

for minor child.



       Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Gabriella, the mother, appeals from an order terminating her parental

rights in her child W.J. The juvenile court terminated the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(f) and (g) (2016). On appeal, the

mother argues the State failed to prove by clear and convincing evidence the

elements for section 232.116(1)(g). She does not challenge the sufficiency of the

evidence supporting termination pursuant to section 232.116(1)(f).        She also

contends the State failed to prove termination of her parental rights is in the best

interest of the child.

       The standard of review and controlling framework are well-established and

need not be repeated herein. See, e.g., In re M.W., 876 N.W.2d 212, 219–20

(Iowa 2016) (stating review is de novo and setting forth the applicable “three-step

analysis”); In re A.M., 843 N.W.2d 100, 110–11 (Iowa 2014) (same); In re M.S.,

889 N.W.2d 675, 679 (Iowa Ct. App. 2016).

       On de novo review, we conclude the State proved by clear and convincing

evidence both of the statutory grounds authorizing termination of Gabriella’s

parental rights and termination of Gabriella’s parental rights was in the best

interest of the child. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012) (“When

the juvenile court terminates parental rights on more than one statutory ground,

we may affirm the juvenile court’s order on any ground we find supported by the

record.”). In 2010, Gabriella had her rights in two other children terminated. The

concerns presented in that case persist: untreated substance abuse; untreated

mental-health conditions; ongoing criminal behavior and incarceration; domestic

violence; unstable employment; unstable housing; and child neglect.             The
                                         3


mother’s personal issues have proven to be implacable. The best interest of the

child demands the child be given a better opportunity. The judgment of the

district court is affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a), (d),

(e).

       AFFIRMED.